Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 29, 2018

                                    No. 04-17-00694-CR

                                Richard Allen WEISBERG,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR11696
                      Honorable Kevin M. O'Connell, Judge Presiding


                                      ORDER

      The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
deemed filed.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court